DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second latch” (claims 4, 9, 13, 14), the “second address” (claims 4-5, 6-9, 13, 14), “first command,” and “second command” (claims 3, 6, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3, 4-5, 6-9, 10, 13, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, the recited first command and second command would have been indefinite to one of ordinary skill for not being able to determine metes and bounds.  Under one scenario, the first and second command are both stored together in the command register, but under an alternate scenario, only one command is stored at one time, first command or second command.
In claims 4-5, the recited second latch circuit and second address circuit would have been indefinite to one of ordinary skill for not being able to determine metes and bounds.  One of ordinary skill would not have known how the second latch and second address are manifested in the technology.  Under one scenario, the first and second latch circuit are in the sense amplifier, but under an alternate scenario, the first and second latch circuit are 
In claims 4,5,6-9, 13, 14, the recited first address and second address would have been indefinite to one of ordinary skill for not being able to determine metes and bounds.  Under one scenario, the first and second address are both stored together in the address register, but under an alternate scenario, only one address is stored at one time, first address or second address.
	Correction is required to show how these limitations are manifested in the technology (including showing in the drawings).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Edrington (US 20060020778)

Claim 1. Harada discloses A storage device comprising (e.g., NAND type flash memory 10, 0044, Fig. 2): 

a memory cell array configured to store data (e.g., memory cell array 11, 0044 Fig. 2); 


a command register configured to store a first command transmitted from the controller (e.g., command register 15C, to perform a write operation, a read operation and so on of data, 0052 Fig. 2).

Harada does not disclose, but Edrington discloses 
	and a second command (e.g., one or more discrete memory initialization commands and each configuration register 28 is configured to receive and store a single memory initialization command, 0020 Fig. 1).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, providing the benefit of a general-purpose memory command generator with user-specified commands to initialize or otherwise control memory device 30 that include programmable timing for each command (see Edrington, 0038).

Claim 2. Harada discloses wherein in a case where the second command is transmitted from the controller while the control circuit executes a first operation designated by the first command, and the second command is stored in the command register,  the control circuit is configured not to execute a second operation designated by the second command while executing the First operation, and execute the second operation after the execution of the first operation is completed (e.g., The ready/busy control circuit 18 generates a ready/busy signal RY/(/BY) based on the operation state of the sequencer 17, and transmits the signal to the controller 20.  The signal RY/(/BY) is a signal for notifying the controller 20 of whether the NAND type flash memory 10 is in a ready or busy state., 0054).


7.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Edrington (US 20060020778), and further in view of Shin (US 20180024774)

Claim 3. Harada does not disclose, but Edrington discloses 
	wherein the command register comprises a first register configured to store the first command or the second command and a second register configured to store the first command at the second command (e.g., each configuration register 28 is configured to receive and store a single memory initialization command.  In an alternative embodiment, one or more configuration registers 28 can be configured to store more than one single memory initialization command., 0020 Fig. 1),

	the control circuit is configured to execute a first operation designated by the first command stored in the second register or a second operation designated by the second command stored in tne second register (e.g., a sequence of memory initialization commands the user desires the memory device 30 to execute during initialization of memory device 30.  Configuration module 50 generates initialization control commands and configuration information based on the received user input, and sends the initialization control commands and configuration information to initialization module 20, 0037).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, providing the benefit of a general-purpose memory command generator with user-specified commands to initialize or otherwise control memory device 30 that include programmable timing for each command (see Edrington, 0038).

Harada in view of Edrington does not disclose, but Shin discloses 
in a case where the second register stores the First command, and the second command is transmitted from the controller while the control] circuit executes the first operation, the first register is configured to store the second command, and the first register is configured to transfer 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, with Shin, providing the benefit of a storing command in order of priority (see Shin, 0012), to significantly improve the performance of the memory device (0005), where command registers store commands transmitted from memory controller that are executed in a sequence (0053).

8.	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Edrington (US 20060020778), and further in view of Yamanaka (US 20050259479)

Claim 4.	Harada in view of Edrington does not disclose, but Yamanaka discloses 
further comprising: a first latch circuit configured to store data read From the memory cell array (e.g., first latch circuit, 0019).;  
	a second latch circuit configured to store data read from the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019); and

	an address register configured to store a first address of data relating to the first operation and a second address of data relating to the second operation (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2),


	
	the first operation comprises transferring first data from the first latch circuit to the second Latch circuit, and transferring second data designated by the first address from the memory ceil array to the first hatch circuit (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020) and

	the second operation comprises transferring third  data designated by a part of the second address from the second Latch circuit to the controller, and transferring fourth data designated by another part of the second address from the memory cell array to the first latch circuit (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

.

9.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Yamanaka (US 20050259479)

Claim 6. Harastorageloses A storage device (e.g., NAND type flash memory 10, 0044, Fig. 2): comprising: 
 a memory ceil array configured to store data (e.g., memory cell array 11, 0044 Fig. 2);
a control circuit configured to process the data stored in the memory cell array in accordance with a command transmitted from a controlier (e.g., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2); and 
	an address register configured to store a first address of data relating to a first operation designated by a first command (e.g., address register 15B receives address information ADD from the input/output circuit 14, and holds the address information ADD., 0050), 

Harada does not disclose, but Yamanaka discloses
and a second address of data relating to a second operation designated by a second command  (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Claim 7. Harada discloses 
and in a case where the second address is transmitted from the controller while the first register is storing the first address, the first register is configured to store the second address after 

Harada does not disclose, but Yamanaka discloses
	a second register configured to store the first address or the second address, (e.g., address registers 204 and 206 …address registers 203 and 204 and address registers 205 and 206, Fig. 2, para 0041).

wherein the address register comprises a first register configured to store the first address or the second address (e.g., (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2), and
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003), by providing a plurality of address registers corresponding to each bank, continuous access in time sequence is realized (0063).

Claim 8. Harada does not disclose, but Yamanaka discloses
a first latch circuit configured to store data read from the memory cell array (e.g., first latch circuit, 0019); and 
a second latch circuit configured to store data SS read From the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019);
wherein the control circuit is configured to transfer first data from the first latch circuit to the second batch circuit, transfer second data designated by the second address stored in the firsh register from the 30 memory cell array to the first Latch circuit,  (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of 
transfer data designated by the First address stored in the second register from the second latch circuit to the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021). 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Claim 9. Harada does not disclose, but Yamanaka discloses 
a first latch circuit configured to stare data read from the memory cell array (e.g., first latch circuit, 0019);  and
a second latch circuit configured to store data read from the first latch circuit, (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019);
wherein  the control circuit is configured to transfer first data from the first latch circuit to the second latch circuit, transfer second data designated by the second address stored in the address register from the memory cell array to the first latch circuit (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020), and
transfer data designated by the first address stored in the address register from the second Latch circuit to the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

10.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Yamanaka (US 20050259479), and further in view of Shaeffer (US 20130138882)

Claim 10.. Harada discloses A method for a system comprising a storage device and a controller (e.g., NAND type flash memory 10, 0044, Fig. 2):, 
the storage device comprising a memory cell array configured to store data and a control circuit configured to process the data stored in the memory ceil array in accordance with a command transmitted from the controller (e.g., memory cell array 11, 0044 Fig. 2;., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2), the method comprising:
transmitting a first command to the storage devices by the controller; storing the first command into a First command register by the storage device (e.g., command register 15C receives a command CMD from the input/output circuit , and holds the command CMD., 0050 Fig. 2);
executing a first operation designated by the first command by the storage device (e.g., command register 15C transmits the command CMD to the sequencer 17, 0050; signal /CE is a signal that causes the NAND type flash memory 10 to be in an enable state, 0051);

Harada does not disclose, but Yamanaka discloses
	transmitting a second command to the storages device by the controller before the execution of the First operation is completed (e.g., Under the control of the control circuits 210, 211, and 212, it is possible to decode a command and bank address, a block address, and a page 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Harada in view of Yamanaka does not disclose, but Shaeffer discloses
stering the second command into a second command register by the storage device; transferring the second command from the second command register to the first command register by the storage device in a case where the execution of the first operation is completed; and storing the second command into the first command 35 register by the storage device (e.g., the non-program command is currently being programmed, the control circuit 111  can "hold" the non-program command until the programming operation to the addressed memory page is complete (e.g., as indicated by the removal of the corresponding address entry in the program address register 113), and thereafter insert the non-program command at the top of the command queue 112., 0046).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, with Schaefer, providing the benefit of a need for non-volatile memory that can be accessed in a faster and more efficient manner during programming operations (see Shaeffer, 0004), to programing operations for memory devices that utilize incremental programming techniques (0001).

11.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Shaeffer (US 20130138882)

Claim 11.  Harada discloses a method for a system comprising a storage device and a controller (e.g., NAND type flash memory 10, 0044, Fig. 2):
the storage device comprising a memory ceil array configured to store data and a control circuit configured to process the data stored in the memory cell array in accordance with a command transmitted from the controller (e.g., memory cell array 11, 0044 Fig. 2;., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2), the method comprising: 
transmitting a command to the storage device by the controller (e.g., command register 15C receives a command CMD from the input/output circuit 14, and holds the command CMD., 0050 Fig. 2);

Harada not disclose, but Shaeffer discloses
storing a first address and a second address 10 included in the commend into an address register by the storage device (e.g., program address register 113, which is coupled to the control circuit 111, can maintain an address list that indicates which pages of memory cells in the memory device 120A are currently being programmed, 0035; the program address register 113 can store, 0041); 
reading data designated by the first address from the memory cell array by the shortage device (e.g., the program address register 113 can store the page addresses associated with programming operations in progress, 0041); and 

reading data designated by the second address from the memory cell array by the storage device (e.g., the control circuit 111 can insert the non-program command at the top of the command queue 112 (e.g., ahead of any remaining fractional program commands previously queued therein) so that upon completion of the current fractional program command, the non-program command is sent to the memory device 120A for immediate execution therein, 0045).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Schaefer, providing the benefit of a need for non-volatile memory that can be accessed in a faster and more efficient manner during programming operations (see Shaeffer, 0004), to .

12.	Claims 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Shaeffer (US 20130138882), and in view of Yamanaka (cited above)

Claim 12.  Harada discloses
 and in a case where the second address is transmitted From the controller while the first register Ia stering the first address, the first register is configured to store the second address after transferring the first  address to the second register, and the second register is configured to store the first address (e.g., The ready/busy control circuit 18 generates a ready/busy signal RY/(/BY) based on the operation state of the sequencer 17, and transmits the signal to the controller 20.  The signal RY/(/BY) is a signal for notifying the controller 20 of whether the NAND type flash memory 10 is in a ready or busy state., 0054).

Harada in view of Shaeffer does not disclose, but Yamanaka discloses
	a second register configured to store the  first address or the second address (e.g., address registers 204 and 206 …address registers 203 and 204 and address registers 205 and 206, Fig. 2, para 0041).

wherein the address register comprises a first register configured to store the first address or the second address (e.g., (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2), and
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, in view of Shaeffer with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read 

Claim 13. Harada in view of Shaeffer does not disclose, but Yamanaka discloses
wherein the storage device further comprises: a first latch circuit configured to store data read From the memory cell array (e.g., first latch circuit, 0019);  ; and 
a second latch circuit configured to store data read from the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019); 
wherein the control circuit is configured to transfer first data from the First Latch circuit to the second 35 Latch circuit (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020),
 transfer second data designated by the second address stored in the first register from the memory cell array to the first latch circuit, and transfer data designated by the first address stored in the second register from the second latch circuit ta 5 the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021)..
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, in view of Shaeffer with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Claim 14. Harada in view of Shaeffer does not disclose, but Yamanaka discloses 
wherein the storage device further comprises: a First latch circuit configured to store data read from the memory cell array (e.g., first latch circuit, 0019);  ; and 

wherein the control circuit is configured to transfer first data from the first latch circuit to the second Latch circuit  (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020), 
transfer second data designated by the LS second address stored in the address register from the memory cell array to the First Latch circuit, and transfer data designated by the first address stored in the address register from the second latch circuit to the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, in view of Shaeffer with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135